Citation Nr: 0713577	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-28 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability with degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In May 2006, the Board remanded this case for due process 
concerns, and the case has been returned for further 
appellate review.

In September 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Cleveland RO.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issue on appeal.

2.  The veteran's current bilateral knee disability is not 
shown to be related to military service, and evidence does 
not show the presence of arthritis within one year from the 
date of separation from service.


CONCLUSION OF LAW

A bilateral knee disability with degenerative arthritis was 
not incurred in or aggravated by active military service, nor 
can it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in 
January 2002.  This letter advised the veteran of the 
information necessary to substantiate his claim and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This letter also implicitly told the 
claimant to provide any relevant evidence in his possession.  
See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

The appellant was informed that the effective date for 
payment purposes would be determined based on when VA 
received the claim and when the evidence that establishes the 
basis for the disability rating was submitted.  Since the 
claim is being denied, no effective date or disability rating 
will be assigned, so there is no possibility of any prejudice 
to the appellant if the notification is lacking a 
sufficiently specific description of matters involving the 
assignment of an effective date and disability rating.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, VA medical records, 
and transcripts of the veteran's September 2004 Decision 
Review Officer (DRO) hearing and his September 2006 Board 
hearing.  

The veteran has alleged that his service medical records are 
incomplete and that records from late 1976 would demonstrate 
the veteran injured his knees in service and was placed on 
restricted duty for a week.  However, extensive inquiries 
performed by VA in accordance with 38 C.F.R. § 3.159(c), (e) 
have not located additional service medical records.  While 
the veteran has not been afforded a VA examination with 
respect to his claim, the lack of evidence of an in-service 
disease or injury makes a VA examination unnecessary in 
allowing the Board to decide the case.  See generally 38 
C.F.R. § 3.159(c)(4).  Therefore, the duty to notify and 
assist having been met by the RO to the extent possible, the 
Board turns to the analysis of the veteran's claim on the 
merits.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for direct service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For certain 
chronic disorders, such as arthritis, service connection may 
be granted if the disease becomes manifest to a compensable 
degree within one year following separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

In the present case, the veteran states that his current 
bilateral knee arthritis resulted from an injury incurred 
while playing football in service.  He has stated that he was 
taken to a military hospital, where his knee was wrapped and 
he was given a crutch.  He has stated that he was placed on 
limited duty for a week after this injury and that he had to 
return to the hospital for therapy.  Unfortunately, however, 
the veteran's claims file contains no evidence of this 
injury.  The service medical records do not include a 
description of this incident, nor do they reflect that the 
veteran ever complained of or was treated for a knee injury.  
The veteran's January 1977 separation examination report 
indicates his lower extremities were clinically normal.  
Moreover, no mention is made of the veteran having injured 
his knees in service, even in the context of noting that the 
injury appears to have resolved itself.

As noted above, certain chronic disabilities, such as 
arthritis, may be presumed to have been incurred as a result 
of an in-service disease or injury if they are manifested to 
a compensable degree within one year of separation from 
service.  In the case at hand, the veteran has stated that he 
did not receive treatment for his knee injury during this 
presumptive period.  He estimates that he first sought 
treatment in 1986, approximately nine years after separation, 
but there is no record of any such treatment on file.  
Moreover, evidence of arthritis is not found on a January 
1994 radiology report, which indicates there was no 
significant abnormality of the bone, joints, or adjacent soft 
tissue of the right knee.  The medical records on file first 
reflect that arthritis of the knees was diagnosed in January 
2001.  This diagnosis is first confirmed by x-ray evidence in 
October 2001, at which time minimal degenerative arthritic 
changes of both knees are noted.

The only evidence of an in-service disability comes from the 
veteran's own testimony that he injured his knees in service 
and has experienced pain and swelling ever since.  This 
testimony, however, cannot be used to establish that the 
veteran had arthritis in service or shortly thereafter, as 
neither the Board nor the veteran, as laypersons, are 
competent to render diagnoses or opinions requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Moreover, this testimony is directly contradicted by the 
January 1994 radiology report that found no arthritis.  
Accordingly, the veteran's lay statements are not competent 
evidence that his current bilateral knee arthritis is the 
result of an injury that occurred in 1976.  Espiritu, supra; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Therefore, in the absence of evidence of an in-service 
disease or injury, and with no evidence of disability within 
one year of separation from service, service connection 
cannot be granted for a bilateral knee disability with 
degenerative arthritis.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a bilateral knee 
disability with degenerative arthritis is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


